Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered March 5, 1996, which, inter alia, confirmed the report of the Special Referee as to reasonable value of the legal services rendered by appellant, unanimously affirmed, without costs.
The Special Referee’s findings as to the compensable services rendered by appellant and the rate at which those services should be compensated have support in the record, and should not be disturbed. The retainer agreement on which appellant relies, providing for a specified hourly rate of compensation in the event of appellant’s discharge without cause, is unenforceable. An attorney discharged without cause is entitled to compensation measured by the fair and reasonable value of the services rendered whether that be more or less than the amount provided in a retainer agreement (Matter of Montgomery, 272 NY 323, 326-327). Concur—Murphy, P. J., Rosenberger, Wallach, Tom and Andrias, JJ.